Citation Nr: 1047050	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an effective date earlier than January 1, 2003, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to October 1965, 
April 1966 to May 1966 and May 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island that assigned an effective date of January 1, 2003, for 
the award of a TDIU

In August 2009 the Board remanded the case for further 
development.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  Prior to January 1, 2003, the Veteran was service-connected 
for PTSD and coronary artery disease; his combined disability 
evaluation was 70 percent.

2.  Prior to January 1, 2003, the Veteran's service-connected 
disabilities alone were not sufficient to preclude him from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.   


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 2003, 
for the TDIU rating are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.340, 3.400, 4.16 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to an earlier effective date for 
the grant of a TDIU.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that or 
"immediately after" VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  


The record reflects the RO provided the Veteran with all required 
notice by a letter sent in October 2009 following the Board's 
remand.  Although this letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following provision 
of the required notice and completion of all indicated 
development of the record, the originating agency readjudicated 
the claim in June 2010.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by readjudication of the claim).  There is 
no indication or reason to believe the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

The record also reflects that all pertinent available service 
treatment records (STRs), Social Security Administration (SSA) 
disability records, and all available post-service medical 
evidence identified by the Veteran have been obtained.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim; the 
Board is also unaware of any such evidence.  

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-prejudicial.  
Accordingly, the Board will address the merits of the Veteran's 
claim.

Legal Principles

Once a veteran submits evidence of a disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, an informal claim for a TDIU is raised.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 
3.155.

The claim for a TDIU rating is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  
A TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of the 
claim, or the date the entitlement arose, whichever is later.  
However, if the claim is filed within one year of the date that 
evidence shows an increase in the disability has occurred, the 
earliest date as of which an increase is factually ascertainable 
will be used.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997).  

Applicable statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file that 
may be interpreted as applications or claims, formal or informal, 
for increased benefits and, then, to all other evidence of record 
to determine the earliest date as of which, within the one year 
prior to the filing of a formal claim for TDIU, the increase in 
disability was ascertainable.  Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).
  
As a threshold matter, when the service-connected disability 
rating is less than 100 percent, assignment of a TDIU requires 
inability to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability is ratable at 
60 percent or more, and that, if there are two or more 
disabilities, at least one is ratable at 40 percent or more and 
there is sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Marginal employment is not considered to be substantially gainful 
employment. Marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop) when 
earned annual income exceeds the poverty threshold. 38 C.F.R. § 
4.16(a). 

The sole fact that a veteran is unemployed or has difficulty 
finding employment is not enough, since a high rating in itself 
is recognition that the impairment makes it difficult to obtain 
and keep employment; the question is whether the claimant is 
capable of performing the physical and mental acts required for 
employment, not whether the claimant can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran's original claim for service connection 
for PTSD and service connection for a heart disorder was received 
by VA on October 3, 2001.  The claims were denied by the RO in a 
rating decision in May 2002, but the Veteran appealed and service 
connection for both disorders was eventually granted effective 
from October 3, 2001.  

The Veteran's formal claim for a TDIU was received on March 17, 
2004, and the rating decision on appeal granted a TDIU effective 
from January 1, 2003.  The Veteran asserts he should be granted a 
TDIU effective from October 3, 2001, the effective date of his 
service-connected disabilities.   

PTSD has been rated at 70 percent since service connection was 
granted.  The heart disability was rated at 60 percent from 
October 3, 2001, to January 4, 2002; at 100 percent from January 
4, 2002, through February 2002, (pursuant to surgery and 
recuperation); at 10 percent from March 1, 2002, to August 16, 
2006; and at 60 percent from August 17, 2006.  Thus, the Veteran 
has met the schedular criteria for a TDIU continuously since 
October 3, 2001, and the question is whether his service-
connected disabilities, individually or collectively, rendered 
him unemployable during the period October 3, 2001, to December 
31, 2003.  

Records from Southcoast Hospitals Group/Charlton Hospital and 
Miriam Memorial Hospital show the Veteran presented to the 
emergency room with chest pain in December 2001 and was found to 
have had a myocardial infarction (MI).  He underwent 
catheterization and was discharged home in January 2002; clinical 
records are silent in regard to the Veteran being advised to 
cease working due to the MI although he was advised to limit 
activities for 3-4 days and thereafter increase activities as 
tolerated.  (As noted above, the Veteran is evaluated at 100 
percent for the period January 4, 2002, through February 2002.)

The file contains VA PTSD clinic notes showing counseling twice 
per month during the period under review (October 2001 to January 
2003).  His Global Assessment of Functioning (GAF) score was 48 
when counseling began in October 2001.  The counseling notes show 
the Veteran's primary PTSD symptoms during the period related to 
anger management issues.  However, throughout the period under 
review the Veteran was consistently shown to be oriented times 
three, with speech and language within normal limits, judgment 
and insight intact and with no evidence of thought disorder.
  
A June 2002 letter by the Veteran's attending VA psychologist 
records current periods of depression in response to stress, 
noting the Veteran had a history of four heart attacks.  The 
psychologist also recorded PTSD symptoms of flashbacks and anger.  
Although the psychologist did not provide an assessment of 
employability, she noted the Veteran avoided his psychiatric 
symptoms by working 60+ hours per week.   The psychologist 
assigned a GAF score of 50.  

Treatment notes by the Veteran's attending VA psychiatrist in 
July 2002 show the Veteran currently owned a pet store.  The 
psychiatrist assigned a GAF score of 59 in early July and a GAF 
score of 50 in late July.  The psychiatrist noted the Veteran's 
manner to be pleasant and cooperative, no abnormalities in motor 
activity, speech normal in rate and tone, mood and affect 
"okay" and congruent, thought process and content grossly 
normal, attention/concentration intact, oriented times three and 
memory/insight/judgment all grossly intact.

An August 2002 letter by the Veteran's attending psychologist is 
essentially a copy of the letter in June 2002 as cited above, but 
assigns a GAF score of 45 showing increased impairment of 
function since June.  

An October 2002 note by the Veteran's attending VA psychiatrist 
asserts the Veteran was undergoing social stress because of 
severe financial problems due to his inability to work after his 
myocardial infarction (MI). 

A VA PTSD clinic note in February 2003 states the Veteran had 
initially stopped working after his last MI but he took a job 
during the Christmas season (December 2002) as a manager of a 
Christmas store; he was able to continue the job during the 
holiday season but found it so stressful he had to readjust his 
medications.

An SSA Mental Residual Functional Capacity Assessment dated in 
March 2003 states the Veteran's PTSD caused mild limitation of 
activities of daily living, difficulties in maintaining social 
functions and difficulties in maintaining concentration, 
persistence or pace; there was no evidence of limitation in 
understanding and memory or sustained concentration and 
persistence.

A March 2003 report for the Massachusetts Rehabilitation 
Commission Disability Determination Services, prepared by a 
cardiologist, states the Veteran had not had any angina since his 
most recent MI but had some fatigue and dyspnea related to his 
depressed LV function; he had attempted to return to work in his 
own business but it became too much because of easy fatigability 
and difficulty lifting heavy objects.  Thus, although the Veteran 
had attempted to return to work he was quite limited and should 
be considered for disability.  The Veteran was thereafter granted 
SSA disability benefits effective from January 1, 2003.  

An April 2003 letter from the Truesdale Cardiology Associates 
states the Veteran had been doing "reasonably well" from a 
cardiac standpoint but had been left "somewhat impaired" in 
terms of his functional status due to multiple infarcts and 
depressed left ventricle (LV) function. 
 
The Veteran's wife submitted a letter in April 2003 stating that 
the Veteran opened and closed five different pet stores between 
1980 and 2000; he was unable to remain in operation because his 
temperamental behavior would drive away employees and customers 
alike.

VA managed care notes during the period under review show no 
complaint of chest pains or reduced exercise tolerance.  A June 
2003 VA managed care note states the Veteran never had chest pain 
and there was no limitation of his activity other than 
motivation.

In his claim for a TDIU, submitted in March 2004, the Veteran 
asserted he had last worked full-time in February 1991 and had 
become too disabled to work in August 2000, at which time he 
closed his pet shop because he had become too temperamental to 
deal with employees and customers.

The Veteran thereafter submitted a letter in June 2004 stating he 
left work in a pet shop in April 2000 because he could not handle 
the day-to-day stress.  In 2002 he took a menial job in retail 
sales, but the job was not gainful employment and only lasted 3-4 
months because he was again unable to handle the pressure; 
December 2002 was the last time he worked in any kind of job at 
all.
 
The Veteran had a VA PTSD examination in December 2004 in which 
he reported he had owned six different pet stores over a 15-year 
period.  He ran the last one for a period of 3-4 years but ceased 
working there in December 2001.

The Veteran submitted income tax statements showing that in the 
year 1999 he made $10,200.00 from Pets Unlimited, his self-owned 
store.  In 2000 he made $9,600.00 from the same source, and in 
2001 he made nothing; the only employment income received by the 
household in 2001 consisted of his wife's salary.  Pets 
Unlimited, the Veteran's business, had no net income and no net 
loss for the year, but had $5,453.00 unallowed loss carried over 
from the previous year. 

During the year 2002 the Veteran earned $9,423.00 as employment 
income.  The Veteran explained in a letter in June 2004 that he 
had worked from mid-September through late December 2002 because 
he was desperate for income but did not consider such employment 
to have been "gainful employment" precluding a TDIU and felt he 
should not be "punished" for having taken a job for a short 
time.

Similarly, the Veteran submitted a Statement in Support of Claim 
in April 2007 and a letter in November 2009 stating he had been 
continuously out of work from August 2000 until the present 
except for a 13-week period in September-December 2002 in which 
he attempted to reenter the work force, from which position he 
was eventually fired due to his PTSD symptoms.  He asserted his 
income from Pets Unlimited was marginal because it was from his 
self-owned store and thus protected income, whereas a similar 
manager in an unprotected environment would expect to receive 
approximately $75,000.00 per year; had the Veteran not been in 
the protected environment of his own store he would have had no 
income at all.  He also asserted he would have been granted SSA 
disability income earlier had he filed for it, but he did not do 
so because he had not believed he would be granted SSA benefits 
for PTSD symptoms.  The Veteran asserted  he should be granted an 
effective date of October 3, 2001, for a TDIU because that was 
the date he submitted his original claim for service connection 
for service connection for PTSD and a heart condition.   

On review, the Board cannot find the Veteran was rendered 
unemployable by his service-connected PTSD and/or his service-
connected heart disability during the period October 2001 to 
December 31, 2002.  

While the Veteran's heart disorder caused fatigue and dyspnea, 
and arguably made it difficult for him to perform the physical 
functions inherent in managing a pet shop, there is no clinical 
evidence that the Veteran's heart disability precluded sedentary 
employment.  Following heart catheterization in January 2002 the 
Veteran in fact denied further chest pains and appears to have 
been doing rather well, as articulated in the April 2003 letter 
from the Truesdale Cardiology Associates.

In regard to PTSD, the Veteran and his wife assert he could not 
continue to work as a manager or a salesman due to his anger 
issues, but clinical psychiatric treatment records do not show, 
to include the extensive VA treatment file and records associated 
with the SSA disability file, do not show a degree of 
occupational and social impairment that would have rendered him 
unemployable.  

In that regard the Board has considered the GAF scores assigned 
during the period, which were consistently between 45-50 although 
with an aberrant spike to 59.  The GAF score records the 
clinician's judgment of the individual's overall level of 
functioning; see Quick Reference to the Diagnostic Criteria from 
DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  
GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school functioning, 
such as unable to keep a job; Quick Reference, supra, pg. 46-47.  
However, inability to work is associated with a lower GAF score 
in the range 31-40.  

The Board also notes that SSA determined the Veteran to be 
disabled as of January 1, 2003, and not before.  The findings of 
SSA are not controlling in the adjudication of VA benefits; 
Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, 
given that in this case SSA addressed the specific question now 
before the Board (i.e., the earliest date at which the Veteran 
was too disabled to be gainfully employed), the Board finds the 
SSA determination to be highly probative although not necessarily 
dispositive.

The Veteran had no income in 2001, but he had income in 2000 and 
2002 that was above the Census Department poverty level and thus 
not de facto marginal.  While the Veteran asserts that his income 
in 2000 was in a "protected" environment and thus marginal, his 
income in 2002 was apparently not in such an environment; the 
Board concludes the Veteran has demonstrated he was capable of 
gainful employment until January 2003.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, the 
Board must determine whether such evidence is credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  In this case, 
the Veteran's assertion of unemployability is inconsistent with 
the objective evidence of record and is thus not credible for the 
purpose of establishing entitlement to the benefit claimed.

In sum, the Board has determined the Veteran's service-connected 
disabilities did not render him unable to obtain or maintain 
gainful employment earlier than January 1, 2003.  Accordingly, 
entitlement to an earlier effective date for a TDIU is not 
established and the claim must be denied. 

  
ORDER

An effective date earlier than January 1, 2003, for the award of 
a TDIU is denied.



      ____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


